DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018, 5/22/2020 and 9/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 10/12/2018 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites “assembly is normally mounted”.  The term “normally” makes the limitation indefinite. The term "normally" is not defined by the claim, the specification does not provide a standard for normally mounting, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, if the assembly is mounted is being interpreted as “assembly is normally mounted” by the prior art.
Claims 44 and 45 recite that "said glass substrate is polished to a water-clear finish". However, it is unclear what constitutes a "water-clear finish”. Specifically, such a term appears to be a subjective term that depends upon the opinion of a user (i.e. whether or not a finish is "water-clear"). Moreover, it is unclear what structure is required for a "water-clear finish" and if any additional features are required by the claim. For the purposes of examination, a glass substrate is being interpreted as “water-clear” by the prior art.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 18, 25-26, 32, 34-35 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georges (US 2003/0202263).

Regarding claim 1, Georges teaches an exterior rearview mirror assembly configured for mounting at an exterior side portion of a vehicle (refer. US 2003/0202263), said exterior rearview mirror assembly comprising: 
a mirror head (Figs. 1 and 2, head: 1, 2, 9 [0014]) comprising a mirror casing (housing 1, 9 [0014]) and a mirror reflective element (rearview mirror 2, [0014]); 
an electrically-operated actuator (actuator 5, 6, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); 
wherein said mirror head is attached at said electrically-operated actuator at one end of a mounting arm (Figs. 1-3, arm 3, 12, 7’) of said exterior rearview mirror assembly (see Figs. 1-3, “housing 1 for supporting and receiving a rearview mirror 2, a mounting assembly 3 for said housing 1 on a door 4 or on a body element and adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); 
wherein a mounting portion (Figs. 1-2; portion 16, 16’, 16” ) configured for attachment of said exterior rearview mirror assembly at an exterior side portion of a vehicle equipped with said exterior rearview mirror assembly (“drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015]) is disposed at another end of said mounting arm (Figs. 1-
wherein, with said mounting portion (Figs. 1-2; 16, 16’, 16” ) attached at the exterior side portion of the equipped vehicle (see Figs. 1-2; “.. a mounting assembly 3 for said housing 1 on a door 4 or on a body element and adjustment means 5 for the housing 1 by means of at least one electric motor 6 .. of the vehicle by means of the mounting assembly 3”, [0014]), said electrically-operated actuator is electrically operable to move said mirror reflective element (“adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]-[0016]); and said mirror casing together in tandem to vertically and horizontally adjust a field of view of a driver of the equipped vehicle who is viewing said mirror reflective element (Figs. 1-3 show reflective element and mirror casing together in tandem, “actuation of the drive 7 by one or the other of the drive motors 6 will have the effect of causing relative displacement between the housing 1 and its mounting assembly 3 on a door 4 or on a body element and, as a result, permitting an adjustment of its inclination relative to a vertical axis and a horizontal axis”. [0015], “adjustment of the position of the housing 1, this latter carries out a movement relative to the rotary bearing 9 of the support assembly 3, this also substantially relative to a vertical axis and relative to a horizontal axis”, [0019]).
Regarding claim 2, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches wherein said mounting arm (Fig. 2, arm 3, 12, 7’) passes through an aperture in said mirror casing (casing 1), and wherein a gap exists between said mirror casing and said mounting arm where said mounting arm passes through the aperture in said mirror casing (Fig. 3 shows an aperture in casing 1 and a gap exists to pass the mounting arm through the aperture).
Regarding claim 3, the exterior rearview mirror assembly according to claim 2 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 2.
Georges further teaches wherein attachment of said electrically-operated actuator at said mounting arm is inside said mirror casing (Fig. 3 shows the actuator at the mounting arm is inside said mirror casing 1).
Regarding claim 4, the exterior rearview mirror assembly according to claim 3 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 3.
Georges further teaches wherein said aperture allows for movement of said mirror casing relative to said mounting arm during electrical operation of said electrically-operated actuator (“arms being connected … to an axle 7' for connection with the rotary bearing 9 constituting the assembly 3 and being each provided at its free end with a rack 7" adapted to coact with the drive pinion 8 of the corresponding motor 6. Each rack 7" extends substantially in the plane passing through the support arm and through the 
Regarding claim 18, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches wherein said electrically-operated actuator includes a base portion that is fixedly mounted at the one end of said mounting arm (the adjustment means 5 for the housing 1 is essentially constituted by a drive 7 secured to the mounting assembly 3 of the housing 1 and by a pair of drive motors 6 coacting with said drive 7, each directly by means of a drive pinion”, [0015]).
Regarding claim 25, Georges teaches an exterior rearview mirror assembly configured for mounting at an exterior side portion of a vehicle (refer. US 2003/0202263), said exterior rearview mirror assembly comprising: 
a mounting portion (Figs. 1-2; portion 16, 16’, 16” ) configured for attachment at an exterior side portion of a vehicle equipped with said exterior rearview mirror assembly (“drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015]); 
a mirror head (Figs. 1 and 2, head: 1, 2, [0014]) comprising a mirror casing (housing 1, [0014]) and a mirror reflective element (rearview mirror 2, [0014]);

wherein said mirror head is attached at said electrically-operated actuator (see Fig. 3, mirror head 1 and 2, is attached at said electrically-operated actuator, actuator 5, 6, 7”); and 
wherein, with said mounting portion of said exterior rearview mirror assembly attached at the exterior side portion of the equipped vehicle (Figs. 1-3 shows mounting portion, portion 16, 16’ and 16”, of said exterior rearview mirror assembly attached at the exterior side portion of the equipped vehicle “drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015]), said electrically-operated actuator is electrically operable to move said mirror reflective element (“adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]) and said mirror casing together in tandem to vertically and horizontally adjust a field of view of a driver of the equipped vehicle who is viewing said mirror reflective element (Figs. 1-3 show reflective element and mirror casing together in tandem, “actuation of the drive 7 by one or the other of the drive motors 6 will have the effect of causing relative displacement between the housing 1 and its mounting assembly 3 on a door 4 or on a body element and, as a result, permitting an adjustment of its inclination relative to a vertical axis and a horizontal axis”. [0015], “adjustment of the position of the housing 1, this latter carries out a movement relative to the rotary bearing 9 of the support assembly 3, this also substantially relative to a vertical axis and relative to a horizontal axis”, [0019]).
Regarding claim 26, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25.
Georges further teaches a mounting arm (Fig. 2, arm 3, 12, 7’) of said exterior rearview mirror assembly passes through an aperture in said mirror casing (Fig. 3 shows an aperture in casing 1 and a gap exists to pass the mounting arm through the aperture), and wherein a gap exists between said mirror casing and said mounting arm where said mounting arm passes through said aperture in said mirror casing (Fig. 3 shows an aperture in casing 1 and a gap exists to pass the mounting arm 7’ through the aperture).
Regarding claim 32, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges further teaches the exterior rearview mirror assembly of claim 25, wherein said electrically-operated actuator is at least partially accommodated in said mirror head (Figs. 1-3 show actuator 5, 6, 7”, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]; is at least partially accommodated in said mirror head 1 and 2).
Regarding claim 34, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges further teaches the exterior rearview mirror assembly of claim 25, wherein said electrically-operated actuator allows for manual movement of said mirror head (“adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]-[0016]), and wherein manual movement of said mirror head moves said mirror reflective element and said mirror casing together in tandem (The adjustment of the 
Regarding claim 35, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges further teaches the exterior rearview mirror assembly of claim 25, wherein said exterior rearview mirror assembly is a breakaway exterior rearview mirror assembly (Fig. 1-2 shows the exterior rearview mirror assembly of claim 25, wherein said exterior rearview mirror assembly is a breakaway exterior rearview mirror assembly, separate at 16/11, “a support portion 16' secured to a body element or door 4 and by a portion 16" coacting with the sleeve 14 and receiving the jack 11 … Such an indexing device permits universal use of the pivoting bearing 16, both for right mounting and for left mounting on the vehicle, the positioning of the housing 1 being adapted simply to be modified by inversion of its mounting on the corresponding end of the hollow arm 12, [0024]).
Regarding claim 55, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 25.
Georges further teaches wherein said electrically-operated actuator includes a base portion that is fixedly mounted at a mounting arm of said exterior rearview mirror assembly (the adjustment means 5 for the housing 1 is essentially constituted by a drive 7 secured to the mounting assembly 3 of the housing 1 and by a pair of drive motors 6 coacting with said drive 7, each directly by means of a drive pinion”, [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, and further in view of Foote et al. (US PG Pub 2007/0285812, hereinafter Foote’812).

Regarding claim 5, the exterior rearview mirror assembly according to claim 4 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 4.
Georges doesn’t explicitly teach the exterior rearview mirror assembly, comprising a gasket disposed at said aperture of said mirror casing to limit intrusion of contaminants into said mirror head.
Georges and Foote’812 are related as rearview mirror assembly.
Foote’812 teaches a gasket disposed at aperture of mirror casing to limit intrusion of contaminants into mirror head (“an appropriate weathertight seal, such as a ..gasket .. forming a weathertight enclosure”, see paragraph [0189]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include weathertight seal such as a cover gasket as taught by Foote’812, for the predictable result of making the interior of the mirror head weathertight, as Foote’812 teaches in [0189].
Regarding claim 27, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25 with a gap between said mirror casing and said mounting arm at said aperture.
Georges doesn’t explicitly teach a gasket spans said gap between said mirror casing.

Foote’812 teaches a gasket span a gap to seal (“an appropriate weathertight seal, such as a cover gasket”, see paragraph [0189]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include gasket spans the gap, as taught by Foote’812, for the predictable result of making the interior of the mirror head weather tight, as Foote’812 teaches in [0189].

Claims 6, 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, and in view of Pavao (US 2005/0243449)

Regarding claim 6, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1, and the actuator is disposed at the other end of said mounting arm that is, with said mounting portion attached at the exterior side portion of the equipped vehicle, at or near the exterior side portion of the equipped vehicle (“other end to a pivoting bearing 16 coacting with an element of the body or with the door”, [0022], Figs. 1-2).
Georges doesn’t explicitly teach wherein another electrically-operated actuator is disposed at the other end.
Georges and Pavao are related as rearview mirror assembly.

 It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include electrically-operated actuator, as taught by Pavao, for the predictable result of controlling the power-fold mechanism with a mirror control system to rotate to a desired position from the driving seat, as Paravo teaches in [0048-0049] and Figs. 3-4.
Regarding claim 7, the exterior rearview mirror assembly according to claim 6 is rejected (see above). 
Georges in view of Paravo teaches the exterior rearview mirror assembly of claim 6,
Paravo further teaches the other electrically-operated actuator (motor 56 of power-fold mechanism 34 ..”, [0049]) disposed at the other end of said mounting arm (see Figs. 1-4], when electrically operated, moves said mirror head between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior side portion of the equipped vehicle (“.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle). Similarly, when power-fold mechanism 34 moves mirror casing 12 
Regarding claim 47, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25.
Georges doesn’t explicitly teach the mirror casing comprises an attaching surface, and wherein said mirror reflective element is adhesively attached at said attaching surface of said mirror casing.
Georges and Pavao are related as rearview mirror assembly.
Pavao teaches, wherein said mirror casing comprises an attaching surface, and wherein said mirror reflective element is adhesively attached at said attaching surface of said mirror casing (“FIG. 3, reflective element assembly 14 includes a reflective element 14a and a backing plate 14b, which supports reflective element 14a in mirror casing 12. Reflective element 14a is secured to backing plate 14b by a conventional method, including mechanical attachment or adhesive attachment”, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to attach the mirror reflective element adhesively at an attaching surface of the mirror casing, as taught by Pavao, for the predictable result of having a secured attachment as Pavao teaches in [0044]. 

Claims 8, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, and in view of Ruse et al. (US 2006/0285254)

Regarding claim 8, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches wherein said mounting arm (Fig. 2, arm 3, 12, 7’), and other end of said mounting arm that is, with said mounting portion attached at the exterior side portion of the equipped vehicle, at or near the exterior side portion of the equipped vehicle comprises a breakaway joint (“arm 12 and connected at its other end to a pivoting bearing 16 coacting with an element of the body or with the door 4” [0022], “the form of a slide loaded by a spring coacting at its opposite end to the support with positioning notches provided on the support portion 16'”, [0024].
Georges doesn’t explicitly teach the mounting arm comprises a breakaway joint that allows said mirror head be manually moved between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior side portion of the equipped vehicle.
Georges and Ruse are related as rearview mirror assembly.
Ruse teaches a breakaway joint that allows said mirror head be manually moved between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior side portion of the equipped vehicle (a breakaway joint is shown between vehicle mounting portion and mirror casing in Figs. 7, “a first position unfolded away from a vehicle”; and 8, “a second position folded against the vehicle”; figures show moved between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include breakaway joint that allows said mirror head be manually moved between an extended position relative to the exterior side portion of the equipped vehicle as taught by Ruse, for the predictable result of moving the mirror head outward and inward manually as a backup in case the power system malfunction. 
Regarding claim 28, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25.
Georges further teaches the exterior rearview mirror assembly, wherein said exterior rearview mirror assembly comprises a mirror assembly (rearview mirror, Figs. 1-2)  that, with said mounting portion (Figs. 1-2; 16, 16’, 16” ) attached at the exterior side portion of the equipped vehicle, provides a function that moves said mirror head (“.. a mounting assembly 3 for said housing 1 on a door 4 or on a body element and adjustment means 5 for the housing 1 by means of at least one electric motor 6 .. of the vehicle by means of the mounting assembly 3”, [0014]). 
Georges doesn’t explicitly teach a powerfold mirror assembly provides a powerfold function that moves said mirror head between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior side portion of the equipped vehicle.
Georges and Ruse are related as rearview mirror assembly.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a motorized powerfold assembly that moves said mirror head between an extended position relative to the exterior side portion of the equipped vehicle and a folded position relative to the exterior side portion of the equipped vehicle, as taught by Ruse, for the predictable result of moving the mirror head outward and inward for safety, depending on driving and parking time.  
Regarding claim 29, the exterior rearview mirror assembly according to claim 28 is rejected (see above). 
Georges in view of Ruse teaches the exterior rearview mirror assembly according to claim 28.
Ruse further teaches the powerfold function is provided by said electrically-operated actuator (“The folding/unfolding operation can be manually controlled or controlled by a 
Regarding claim 30, the exterior rearview mirror assembly according to claim 28 is rejected (see above). 
Georges in view of Ruse teaches the exterior rearview mirror assembly according to claim 28.
Georges teaches an electrically-operated actuator (actuator 5, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); 
Ruse teaches the powerfold function is provided by another electrically-operated actuator of said exterior rearview mirror assembly (“The folding/unfolding operation can be manually controlled or controlled by a motorized powerfold assembly”, [0053], “A powerfold assembly 66 comprises a transmission assembly 68 and a drive motor assembly 70”, [0058]).).
Regarding claim 31, the exterior rearview mirror assembly according to claim 28 is rejected (see above). 
Georges in view of Ruse teaches the exterior rearview mirror assembly according to claim 28.
Georges teaches an electrically-operated actuator is disposed at one end of a mounting arm of said exterior rearview mirror assembly (actuator 5, 6, 7”, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014], is disposed at one end of a mounting arm, Figs. 1-3, arm 3, 12, 7’, of said exterior rearview mirror assembly); 
Ruse teaches another electrically-operated actuator is disposed at another end of said mounting arm that is, with said mounting portion attached at the exterior side portion of 
Regarding claim 33, the exterior rearview mirror assembly according to claim 32 is rejected (see above). 
Georges further teaches wherein said electrically-operated actuator comprises (i) at least two motors, each one at an angle to the other (Fig. 3, a pair of drive motors (6) coacting with said drive (7), figure shows each one at an angle to the other).
Georges doesn’t explicitly teach gear train of each motor.
Georges and Ruse are related as rearview mirror assembly.
Ruse teaches motor with gear train (Figs. 18 and 27, motor 336, motor worm 348 engages the drive gear 346 which is cooperatively connected to the worm 344 for rotation therewith. The worm 344 is provided with worm bearings 354, 356 at each end, and cooperatively engages the detent plate gear 342 for rotation therewith, [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a gear train for motor, as taught by Ruse, for the predictable result of engaging the detent plate for rotation, as Ruse teaches in [0086].

Claims 9, 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, and in view of Lynam (US 20070058257)

Regarding claim 9, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges doesn’t explicitly teach the exterior rearview mirror assembly of claim 1, wherein said mirror head houses at least one accessory that is disposed in said mirror casing of said mirror head.
Georges and Lynam are related as rearview mirror assembly.
Lynam teaches mirror head houses at least one accessory that is disposed in said mirror casing of said mirror head (“exterior rearview mirror assembly having a blind spot/object detection indicator”, [0002], Fig. 3 show blind spot alert icon 36a; and the icon is visible through the mirror, Fig. 1, 28a, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include blind spot/object detection indicator inside the casing as taught by Lynam, for the predictable result of alerting the driver of the host vehicle of the presence of another vehicle or object in a blind spot in an adjacent side lane that typically cannot be readily seen within the field of view of the exterior mirror reflective element of the exterior mirror assembly mounted at that side of the vehicle [0004]. 
Regarding claim 36, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges doesn’t explicitly teach wherein said mirror head houses at least one accessory that is disposed at least partially in said mirror casing of said mirror head.
Georges and Lynam are related as rearview mirror assembly.
Lynam teaches mirror head houses at least one accessory that is disposed at least partially in said mirror casing of said mirror head (“exterior rearview mirror assembly having a blind spot/object detection indicator”, [0002], Fig. 3 show blind spot alert icon 36a disposed at least partially in said mirror casing; and the icon is visible through the mirror, Fig. 1, 28a, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include blind spot/object detection indicator inside the casing as taught by Lynam, for the predictable result of alerting the driver of the host vehicle of the presence of another vehicle or object in a blind spot in an adjacent side lane that typically cannot be readily seen within the field of view of the exterior mirror reflective element of the exterior mirror assembly mounted at that side of the vehicle [0004]. 
Regarding claim 38, the exterior rearview mirror assembly according to claim 36 is rejected (see above). 
Georges in view of Lynam teaches the exterior rearview mirror assembly according to claim 36.
Lynam further teaches, wherein said accessory comprises a turn signal indicator (Figs. 1, “turn signal indicator and display area 28b, such as shown in FIG. 1”, [0040].
Regarding claim 39, the exterior rearview mirror assembly according to claim 36 is rejected (see above). 
Georges in view of Lynam teaches the exterior rearview mirror assembly according to claim 36.
Lynam further teaches, wherein said accessory comprises a blind spot indicator (Figs. 1 and 3; an object in a blind spot/LCA indicator and display area 28a”, [0040].

Claims 10-15, 19, 41-46 and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, in view of Bruhnke et al. (US 2009/0251785)

Regarding claim 10, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches the mirror reflective element having a front surface and a rear surface (mirror 2, [0014], Fig. 3 shows a front surface and a rear surface of mirror 2; and having a circumferential plate edge spanning between front surface and said rear surface), and wherein, with said mirror head attached at said electrically-operated actuator (Figs. 1-3 shows “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, and drive 7, [0014-0015]),  and with said mounting portion attached at the exterior side portion of the equipped vehicle (see Figs. 2-3; mounting portion 16, 16’, 16” attached at the exterior side portion of the equipped vehicle , “.. a mounting assembly 3 for said housing 1 on a door 4..  an external rearview mirror is 
Georges doesn’t explicitly teach mirror reflective element comprises a glass substrate; and wherein said mirror head comprises a perimeter framing portion extending around said circumferential plate edge without encompassing said front surface of said glass substrate.
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element (Fig. 1, elements 3, 5, 6, 11, 12, 13) comprises a glass substrate (plastic glass 3, plastic glass U shaped with two side pieces 5, second plastic glass 11; [0018-0019]); and wherein said mirror head comprises a perimeter framing portion (5) extending around said circumferential plate edge without encompassing said front surface of said glass substrate (“two plastic glass plates .. second plastic glass 11 has a swelling end attached to the front plastic glass 3. … whole internal edge of the U-formed front plastic glass. .. FIG. 3 b shows an example with a butt joint connecting two u-shaped plastic glass pieces together and again the connection mean 14”, [0031], “The front plastic glass forms the front plate of the interior mirror and has a side piece 5 forming together a U-form. The edges are smoothed to follow the regulations and design rules”, [0048]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a glass substrate; and mirror head comprises a perimeter framing portion extending around said circumferential plate edge 
Regarding claim 11, the exterior rearview mirror assembly according to claim 10 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 10.
Bruhnke further teaches the exterior rearview mirror assembly of claim 10, wherein said perimeter framing portion at least partially supports said mirror reflective element (see Figs. 1, 3a-c, 7), and wherein said perimeter framing portion comprises a portion of said mirror casing (Figs. 1, 3a-c, 7 show perimeter framing portion).
Regarding claim 12, the exterior rearview mirror assembly according to claim 10 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 10.
Georges further teaches the exterior rearview mirror assembly of claim 10, wherein said mirror head is attached at said electrically-operated actuator at one side of a mirror back plate (see Fig. 1 and 3, shows mirror head is attached at said electrically-operated actuator at one side of a mirror back plate; actuator 5, 6, mirror 2; “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); and 
Bruhnke further teaches mirror reflective element is attached at an opposing other side of said mirror back plate, and wherein said perimeter framing portion comprises a portion of said mirror back plate (Fig. 1, “The internal inter-glass space 12 hosts the 
Regarding claim 13, the exterior rearview mirror assembly according to claim 10 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 10.
Bruhnke further teaches wherein said perimeter framing portion comprises a bezel portion (“The front opening includes the reflecting glass which is fixed by a retaining bezel. The retaining bezel is form of plastic material to fulfill safety requirement and the minimum radius of the regulations”, [0004]).
Regarding claim 14, the exterior rearview mirror assembly according to claim 10 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 10.
Bruhnke further teaches said front surface of said glass substrate is coated with a mirror reflector (Fig. 1 shows front surface “front plastic glass 3” and “the reflective layer 6 covers the side of the second plastic glass 11”, 11 is second plastic glass).
Regarding claim 15, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches the mirror reflective element (mirror 2, [0014], Fig. 3) comprises a reflective substrate (substrate of mirror 2) having a front perimeter along a 
Georges doesn’t explicitly teach mirror reflective element comprises a glass substrate; 
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element (Fig. 1, elements 3, 5, 6, 11, 12, 13) mirror comprises a glass substrate (plastic glass 3, plastic glass U shaped with two side pieces 5, second plastic glass 11; [0018-0019]);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a glass substrate, as taught by Bruhnke, for the predictable result of having durable reflecting element with a very simple mirror design and the mirror housing with smoothed edges, as Bruhnke teaches in [0009]. 
Regarding claim 19, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges further teaches, wherein said electrically-operated actuator includes a mirror attachment portion that is attached at a mirror at a rear side of said mirror reflective element (Figs. 1-3 shows electrically-operated actuator 5, 6, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]; figure shows actuator includes a mirror attachment portion 1 that is attached at a mirror at a rear side of said mirror reflective element),  
Georges doesn’t explicitly teach mirror back plate.
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element is attached at an opposing other side of said mirror back plate (Fig. 1, “The internal inter-glass space 12 hosts the reflective layer”, [0018], which is at an opposing other side of said mirror back plate 11; and the figure shows perimeter framing portion comprises a portion of said mirror back plate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a mirror back plate, as taught by Bruhnke, for the predictable result of saving the fragile mirror from breaking or cracking.  
Regarding claim 41, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25, with a mirror reflective element (rearview mirror 2, [0014]) comprises a substrate (substrate of 2) having a rounded front perimeter along a perimeter circumference of a 
Georges doesn’t explicitly teach mirror reflective element comprises a glass substrate
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element (Fig. 1, elements 3, 5, 6, 11, 12, 13) comprises a glass substrate (plastic glass 3, plastic glass U shaped with two side pieces 5, second plastic glass 11; [0018-0019]); and wherein said mirror head comprises a perimeter framing portion (5) extending around said circumferential plate edge without encompassing said front surface of said glass substrate (“two plastic glass plates .. second plastic glass 11 has a swelling end attached to the front plastic glass 3. … whole internal edge of the U-formed front plastic glass. .. FIG. 3 b shows an example with a butt joint connecting two u-shaped plastic glass pieces together and again the connection mean 14”, [0031], “The front plastic glass forms the front plate of the interior 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a plastic glass substrate, as taught by Bruhnke, for the predictable result of having durable reflecting element with a very simple mirror design as Bruhnke teaches in [0009]. 
Regarding claim 42, the exterior rearview mirror assembly according to claim 41 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 41.
Bruhnke further teaches, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween (Fig. 5 shows electrochromic layer 116, [0036] sandwiched between front substrate and a rear substrate), and wherein said front substrate comprises said glass substrate (“The stack of the plastic substrates 122, 124 and the central five layers 112, 114, 116, 118, 120 forms an electrochromic laminate sheet 130. The plastic substrates are the front plastic glass and the second plastic glass in our invention”, [0035]).a
Regarding claim 43, the exterior rearview mirror assembly according to claim 41 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 41.

Bruhnke further teaches, front perimeter of said front surface of said glass substrate provides a continuous transition from said front surface of said glass substrate of said mirror reflective element to an outer surface of said mirror casing (see Fig. 1, plastic glass 3 and a second plastic glass 11, “The front plastic glass is molded in a U shaped form with two side pieces 5 covering a part of the mirror assembly”, [0019]; Fig. 5, (“The stack of the plastic substrates 122, 124; The plastic substrates are the front plastic glass and the second plastic glass in our invention”, [0035])
Regarding claim 44, (as best understood by the Examiner) the exterior rearview mirror assembly according to claim 43 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 43.
Bruhnke further teaches, wherein said rounded front perimeter of said front surface of said glass substrate is polished to a water-clear finish and has a radius of curvature of at least 2.5 mm. (One of the requirements is related to the passenger security and requests that the edges of the interior rear view mirror must be rounded to a radius not less than 2.5 mm. [0004])
Regarding claim 45, (as best understood by the Examiner) the exterior rearview mirror assembly according to claim 43 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 43.

Regarding claim 46, (as best understood by the Examiner) the exterior rearview mirror assembly according to claim 43 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 43.
Bruhnke further teaches, wherein said rounded front perimeter of said front surface of said glass substrate has a radius of curvature of at least 2.5 mm. (One of the requirements is related to the passenger security and requests that the edges of the interior rear view mirror must be rounded to a radius not less than 2.5 mm. [0004]).
Regarding claim 48, the exterior rearview mirror assembly according to claim 25 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly according to claim 25.
Georges further teaches the mirror reflective element having a front surface and a rear surface (mirror 2, [0014], Fig. 3 shows a front surface and a rear surface of mirror 2; and having a circumferential plate edge spanning between front surface and said rear surface), and wherein, with said mirror head attached at said electrically-operated actuator (Figs. 1-3 shows “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, and drive 7, [0014-0015]),  and with said mounting portion attached at the exterior side portion of the equipped vehicle (see Figs. 2-3; mounting portion 16, 16’, 16” attached at the exterior side portion of the equipped vehicle , “.. a 
Georges doesn’t explicitly teach mirror reflective element comprises a glass substrate; and wherein said mirror head comprises a perimeter framing portion extending around said circumferential plate edge without encompassing said front surface of said glass substrate.
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element (Fig. 1, elements 3, 5, 6, 11, 12, 13) comprises a glass substrate (plastic glass 3, plastic glass U shaped with two side pieces 5, second plastic glass 11; [0018-0019]); and wherein said mirror head comprises a perimeter framing portion (5) extending around said circumferential plate edge without encompassing said front surface of said glass substrate (“two plastic glass plates .. second plastic glass 11 has a swelling end attached to the front plastic glass 3. … whole internal edge of the U-formed front plastic glass. .. FIG. 3 b shows an example with a butt joint connecting two u-shaped plastic glass pieces together and again the connection mean 14”, [0031], “The front plastic glass forms the front plate of the interior mirror and has a side piece 5 forming together a U-form. The edges are smoothed to follow the regulations and design rules”, [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a glass substrate; and 
Regarding claim 49, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 48.
Bruhnke further teaches the exterior rearview mirror assembly of claim 48, wherein said perimeter framing portion at least partially supports said mirror reflective element (see Figs. 1, 3a-c, 7), and wherein said perimeter framing portion comprises a portion of said mirror casing (Figs. 1, 3a-c, 7 show perimeter framing portion).
Regarding claim 50, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 48.
Bruhnke further teaches the exterior rearview mirror assembly, wherein said perimeter framing portion comprises a portion of said mirror casing (Figs. 1, 3a-c, 7 show perimeter framing portion comprises a portion of said mirror casing).
Regarding claim 51, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 

Georges further teaches the exterior rearview mirror assembly of claim 48, wherein said mirror head is attached at said electrically-operated actuator at one side of a mirror back plate (see Fig. 1 and 3, shows mirror head is attached at said electrically-operated actuator at one side of a mirror back plate; actuator 5, 6, mirror 2; “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); and 
Bruhnke further teaches mirror reflective element is attached at an opposing other side of said mirror back plate, and wherein said perimeter framing portion comprises a portion of said mirror back plate (Fig. 1, “The internal inter-glass space 12 hosts the reflective layer”, [0018], which is at an opposing other side of said mirror back plate 11; and the figure shows perimeter framing portion comprises a portion of said mirror back plate).
Regarding claim 52, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly of claim 48.
Bruhnke further teaches wherein said perimeter framing portion comprises a bezel portion (“The front opening includes the reflecting glass which is fixed by a retaining bezel. The retaining bezel is form of plastic material to fulfill safety requirement and the minimum radius of the regulations”, [0004]).
Regarding claim 53, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 

Bruhnke further teaches said front surface of said glass substrate is coated with a mirror reflector (Fig. 1 shows front surface “front plastic glass 3” and “the reflective layer 6 covers the side of the second plastic glass 11”, 11 is second plastic glass).
Regarding claim 54, the exterior rearview mirror assembly according to claim 48 is rejected (see above). 
Georges in view of Bruhnke teaches the exterior rearview mirror assembly according to claim 48.
Bruhnke further teaches, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween (Fig. 5 shows electrochromic layer 116, [0036] sandwiched between front substrate and a rear substrate), and wherein said front substrate comprises said glass substrate (“The stack of the plastic substrates 122, 124 and the central five layers 112, 114, 116, 118, 120 forms an electrochromic laminate sheet 130. The plastic substrates are the front plastic glass and the second plastic glass in our invention”, [0035]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Georges as applied to claim 1 and 25 above, and in view of Pastrik et al. (US 7,083,312)

Regarding claim 16, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges doesn’t explicitly teach wherein said mirror casing includes an outboard portion that includes a turn signal indicator.
Georges and Pastrick are related as rearview mirror assembly.
Pastrick teaches the mirror casing includes an outboard portion that includes a turn signal indicator (“turn signal indicator is disposed in said second portion of said exterior mirror assembly at a location generally laterally outboard of an edge portion of said reflective element”, claim 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include an outboard portion that includes a turn signal indicator, as taught by Pastrick, for the predictable result of better visibility to other drivers on the road.
Regarding claim 17, the exterior rearview mirror assembly according to claim 1 is rejected (see above). 
Georges teaches the exterior rearview mirror assembly of claim 1.
Georges doesn’t explicitly teach wherein said mirror head houses a camera that is disposed at least partially in said mirror casing of said mirror head. 
Georges and Pastrick are related as rearview mirror assembly.
Pastrick teaches, wherein said mirror head houses a camera that is disposed at least partially in said mirror casing of said mirror head (“FIG. 47, a signal light module 416'''..”, [col. 29, line 3], “the signal light modules of the present invention may include 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a camera, as taught by Pastrick, for the predictable result of viewing the forward and/or rearward traffic [col. 29, line 64-66]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Bruhnke et al. (US 2009/0251785), and further in view of Foote et al. (US PG Pub 2007/0285812, hereinafter Foote’812)

Regarding claim 20, Georges teaches an exterior rearview mirror assembly configured for mounting at an exterior side portion of a vehicle (refer. US 2003/0202263), said exterior rearview mirror assembly comprising: 
a mounting arm (Figs. 1-3, arm 3, 12, 7’) comprising a mounting end (Fig. 1-2, end towards element 16), said mounting end comprising a mounting portion configured for attachment at an exterior side portion of a vehicle equipped with said exterior rearview mirror assembly (“drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015]); 
a mirror head comprising a mirror casing (housing 1, [0014]) and a mirror reflective element (rearview mirror 2, [0014]); 
an electrically-operated actuator (actuator 5,6, 7”, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); 

wherein said electrically-operated actuator includes a base portion (7) that is fixedly mounted at said actuator end of said mounting arm (“drive 7 is preferably fixed to a rotary bearing 9 which is a constituent of the mounting assembly 3 of the housing 1”, [0016]); 
wherein said electrically-operated actuator includes a mirror attachment portion that is attached at a mirror back plate at a rear side of said mirror reflective element (Figs. 1-3 shows electrically-operated actuator 5, 6, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]; figure shows actuator includes a mirror attachment portion 1 that is attached at a mirror back plate at a rear side of said mirror reflective element); 
wherein said mounting arm passes through an aperture in said mirror casing (Fig. 3; arm 3, 12, 7’ passes through an aperture in said mirror casing 1); wherein a gap exists between said mirror casing and said mounting arm where said mounting arm passes through said aperture in said mirror casing (Fig. 3 shows the gap); 
wherein attachment of said base portion of said electrically-operated actuator at said actuator end of said mounting arm is inside said mirror casing (figure shows base portion 7 of electrically-operated actuator 5, 6, 7” at said actuator end of said mounting arm 3, 12, 7’ is inside said mirror casing 1, [0016]); an aperture of said mirror casing, between said mounting arm and said mirror casing (see Fig. 3); and 

wherein said gap at said aperture allow for movement of said mirror casing relative to said mounting arm during electrical operation of said electrically-operated actuator (Fig. 3 shows 7’, part of mounting arm, is inside the aperture and allow for movement of mirror casing relative to said mounting arm during electrical operation of said electrically-operated actuator). 
Georges doesn’t explicitly teach a mirror back plate and gasket disposed at said aperture of said mirror casing, wherein said gasket spans said gap between said mounting arm and said mirror casing at said aperture to limit intrusion of contaminants into said mirror head; and gap at said aperture and said gasket allow for movement of 
Georges and Bruhnke are related as rearview mirror assembly.
Bruhnke teaches mirror reflective element is attached at an opposing other side of said mirror back plate (Fig. 1, “The internal inter-glass space 12 hosts the reflective layer”, [0018], which is at an opposing other side of said mirror back plate 11; and the figure shows perimeter framing portion comprises a portion of said mirror back plate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a mirror back plate, as taught by Bruhnke, for the predictable result of saving the fragile mirror from breaking or cracking.  
Georges and Foote’812 are related as rearview mirror assembly.
Foote’812 teaches a gasket disposed at aperture of mirror casing to limit intrusion of contaminants into mirror head and the gasket allow for movement (“an appropriate weathertight seal, such as a ..gasket .. forming a weathertight enclosure”, see paragraph [0189]) and combination of Georges and Foote’812 shows the gasket allow for movement. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include weather tight seal such as a gasket as taught by Foote’812, for the predictable result of making the interior of the mirror head weather tight, as Foote’812 teaches in [0189].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Bruhnke et al. (US 2009/0251785) and Foote et al. (US PG Pub 2007/0285812, hereinafter Foote’812) and further in view of Lynam (US 20070058257)

Regarding claim 21, the exterior rearview mirror assembly according to claim 20 is rejected (see above). 
Georges in view of Bruhnke and Foote’812 teaches the exterior rearview mirror assembly of claim 20.
Georges in view of Bruhnke and Foote’812 doesn’t explicitly teach the exterior rearview mirror assembly of claim 20, wherein said mirror head houses at least one accessory that is disposed in said mirror casing of said mirror head.
Georges and Lynam are related as rearview mirror assembly.
Lynam teaches mirror head houses at least one accessory that is disposed in said mirror casing of said mirror head (“exterior rearview mirror assembly having a blind spot/object detection indicator”, [0002], Fig. 3 show blind spot alert icon 36a; and the icon is visible through the mirror, Fig. 1, 28a, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include blind spot/object detection indicator inside the casing as taught by Lynam, for the predictable result of alerting the driver of the host vehicle of the presence of another vehicle or object in a blind spot in an adjacent side lane that typically cannot be readily seen within the field of view of the exterior mirror reflective element of the exterior mirror assembly mounted at that side of the vehicle [0004]. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Bruhnke et al. (US 2009/0251785) and Foote et al. (US PG Pub 2007/0285812, hereinafter Foote’812) and further in view of Pastrik et al. (US 7,083,312)

Regarding claim 22, the exterior rearview mirror assembly according to claim 20 is rejected (see above). 
Georges in view of Bruhnke and Foote’812 teaches the exterior rearview mirror assembly of claim 20.
Georges doesn’t explicitly teach wherein said mirror casing includes an outboard portion that includes a turn signal indicator is disposed at said outboard portion of said mirror casing.
Georges and Pastrick are related as rearview mirror assembly.
Pastrick teaches the mirror casing includes an outboard portion that includes a turn signal indicator is disposed at said outboard portion of said mirror casing (“turn signal indicator is disposed in said second portion of said exterior mirror assembly at a location generally laterally outboard of an edge portion of said reflective element”, claim 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include an outboard portion that includes a turn signal indicator, as taught by Pastrick, for the predictable result of better visibility to other drivers on the road.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Georges in view of Bruhnke et al. and Foote et al. (US PG Pub 2007/0285812, hereinafter Foote’812) and further in view of Ruse et al. (US 2006/0285254)

Regarding claim 23, the exterior rearview mirror assembly according to claim 20 is rejected (see above). 
Georges in view of Bruhnke and Foote’812 teaches the exterior rearview mirror assembly including an actuator end of said mounting arm, and movement of the mirror reflective element and casing mirror casing relative to said mounting arm as of claim 20.
Georges doesn’t explicitly teach a travel stop disposed at said actuator end of said mounting arm, wherein said travel stop limits movement of said mirror reflective element and said mirror casing.
Georges and Ruse are related as rearview mirror assembly.
Ruse teaches a travel stop for limiting the movement (“Engagement of the stop block 248 with the radial walls 286, 288 will define the limits of pivotal movement”, [col. 9, lines 3-5]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to add a travel stop for limiting the movement, as taught by Ruse, for the predictable result of limiting the movement of the mirror reflective element and the mirror casing, for the safety of the mirror from hitting the casing.
Regarding claim 24, the exterior rearview mirror assembly according to claim 20 is rejected (see above). 

Georges in view of Bruhnke and Foote’812 doesn’t explicitly teach a travel stop disposed at the mirror back plate, wherein said travel stop limits movement of said mirror reflective element and said mirror casing relative to said mounting arm.
Ruse are related as rearview mirror assembly.
Ruse teaches a travel stop for limits movement. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges in view of Bruhnke and Foote’812, to add a travel stop for limiting the movement, as taught by Ruse, for the predictable result of limiting the movement of the mirror reflective element and the mirror casing relative to the mounting arm for the safety of the mirror from hitting the mounting arm.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Lynam (US 20070058257) and further in view of Pastrik et al. (US 7,083,312)

Regarding claim 37, the exterior rearview mirror assembly according to claim 36 is rejected (see above). 
Georges in view of Lynam teaches the exterior rearview mirror assembly according to claim 36.

Georges and Pastrick are related as rearview mirror assembly.
Pastrick teaches, wherein said mirror head houses a camera (“FIG. 47, a signal light module 416'''..”, [col. 29, line 3], “the signal light modules of the present invention may include incorporated therein one or more cameras … forward and/or rearward facing depending on the application”, [col. 29, line 64-66]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges in view of Lynam, to include a camera, as taught by Pastrick, for the predictable result of viewing the forward and/or rearward traffic [col. 29, line 64-66]. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Lynam (US 20070058257) and further in view of Roberts et al. (US 7,342,707)

Regarding claim 40, the exterior rearview mirror assembly according to claim 36 is rejected (see above). 
Georges in view of Lynam teaches the exterior rearview mirror assembly according to claim 36.
Georges in view of Lynam doesn’t explicitly teach, wherein said accessory comprises a puddle lamp.
Georges and Roberts are related as vehicle mirror assembly.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges in view of Lynam, to include puddle lamp as taught by Roberts, for the predictable result of illuminating an area below the mirror, and preferably adjacent the door of vehicle A, as Roberts teaches in [col. 30, lines 28-32].

Claims 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 2003/0202263) in view of Fukai et al. (US 2008/0043354)

Regarding claim 56, Georges teaches an exterior rearview mirror assembly configured for mounting at an exterior side portion of a vehicle (refer. US 2003/0202263), said exterior rearview mirror assembly comprising: 
a mounting portion (Figs. 1-2; portion 16, 16’, 16” ) configured for attachment at an exterior side portion of a vehicle equipped with said exterior rearview mirror assembly (“drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015]); 
a mirror head (Figs. 1 and 2, head: 1, 2, [0014]) comprising a mirror casing (housing 1, [0014]) and a mirror reflective element (rearview mirror 2, [0014]); 
an electrically-operated actuator (actuator 5, “adjustment means 5 for the housing 1 by means of at least one electric motor 6”, [0014]); 

wherein, with said mounting portion (Figs. 1-2; 16, 16’, 16” ) attached at the exterior side portion of the equipped vehicle (see Figs. 1-2), said electrically-operated actuator is electrically operable to move said mirror reflective element to vertically and horizontally adjust a field of view of a driver of the equipped vehicle who is viewing said mirror reflective element (Figs. 1-3 show reflective element and mirror casing 1, “actuation of the drive 7 by one or the other of the drive motors 6 will have the effect of causing relative displacement between the housing 1 and its mounting assembly 3 on a door 4 or on a body element and, as a result, permitting an adjustment of its inclination relative to a vertical axis and a horizontal axis”. [0015], “adjustment of the position of the housing 1, this latter carries out a movement relative to the rotary bearing 9 of the support assembly 3, this also substantially relative to a vertical axis and relative to a horizontal axis”, [0019]).
Georges doesn’t explicitly teach a shroud extending from a mirror back plate at said mirror reflective element; wherein said shroud spans a gap between said mirror reflective element and said mirror casing; 
Georges and Fukai are related as rear view mirror assembly.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a shroud extending from a mirror back plate, as taught by Fukai, for the predictable result of having easier adjustment of the mirror.
Regarding claim 57, the exterior rearview mirror assembly according to claim 56 is rejected (see above). 
Georges in view of Fukai teaches the exterior rearview mirror assembly of claim 56.
Fukai further teaches, wherein said shroud is partially received in said mirror casing and tapers inward to allow for pivotal movement of said mirror reflective element and said shroud relative to said mirror casing without interference between said shroud and said mirror casing (Fig. 3 shows shroud H31 is partially received in said mirror casing (holder 121) and tapers inward to allow for pivotal movement of said mirror reflective element and said shroud relative to said mirror casing without interference between said shroud and said mirror casing (see Fig. 3a-b).
Regarding claim 58, the exterior rearview mirror assembly according to claim 56 is rejected (see above). 
Georges in view of Fukai teaches the exterior rearview mirror assembly of claim 56.

Regarding claim 59, the exterior rearview mirror assembly according to claim 56 is rejected (see above). 
Georges in view of Fukai teaches the exterior rearview mirror assembly of claim 56.
Georges teaches mounting portion (Figs. 1-2; portion 16, 16’, 16” ) attached at the exterior side portion of the equipped vehicle, and with said mirror reflective element in a centered orientation, (“drawings show an external rearview mirror of an automotive vehicle ... mounting assembly 3 on a door 4 or on a body element ..”, [0015], Figs. 1-3 shows mirror reflective element in a centered orientation).
Fukai further teaches, wherein, mirror reflective element in a centered orientation (see Fig. 1, mirror M) with said mirror reflective element is disposed outboard of said mirror casing (see Figures 1-3 and 14), with said shroud spanning the gap between said mirror reflective element and said mirror casing and being viewable around a perimeter of said 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872